Citation Nr: 0520730	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-14 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to February 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for dermatitis and a right knee condition.  The 
veteran filed a Notice of Disagreement (NOD) regarding both 
issues.  In April 2003, the RO granted service connection for 
traumatic synovitis of the right knee.  As the veteran has 
given no indication that he disagrees with the rating or 
effective date assigned, the sole issue before the Board is 
entitlement to service connection for a skin condition.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

This issue came before the Board in May 2004, and the Board 
remanded the claim for further development, to include a VA 
examination.  The veteran was scheduled for an examination to 
take place in December 2004.  However, he failed to report 
for the evaluation.  The RO sent the veteran a March 2005 
letter requesting that he contact the RO in order to 
reschedule the examination.  He did not respond.  The 
veteran's representative submitted written statements in June 
2005 and July 2005, wherein he acknowledged the veteran's 
failure to report for the examination.  The representative 
also stated that there was no further evidence or argument to 
submit.  Under these circumstances, the case is ready for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran had two episodes of skin lesions while on 
active duty, in March 1994 and August 1999; both episodes 
were acute and transitory in nature and resolved with 
treatment, as evidenced by the veteran's October 2000 service 
retention examination, which included a normal clinical 
evaluation of the skin, and the most recent VA examination.

3.  The veteran had six to eight pimples on the back of his 
shoulders in October 2001 (post service); but a subsequent 
skin examination was normal and he failed to report for a 
more recent VA skin examination scheduled in conjunction with 
his current claim.   


CONCLUSION OF LAW

Service connection for a chronic skin disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R.§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the February 2002 RO rating decision; the July 
2002 Statement of the Case; the May 2004 Board Remand; the 
June 2005 Supplemental Statement of the Case; and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his service 
connection claim for a skin disorder, and complied with VA's 
notification requirements.  The Statements of the Case set 
forth the laws and regulations applicable to the veteran's 
claim.  Further, letters from the RO to the veteran dated 
July 2001, November 2003, March 2004, June 2004, and July 
2004 informed him of the types of evidence that would 
substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his service 
connection claim for a skin disorder, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the initial unfavorable 
decision.  The RO initial unfavorable decision was issued in 
February 2002, before the VA had issued final regulations to 
implement the VCAA but after the enactment of VCAA.  However, 
the Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his service connection claim for a skin disorder, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  Thus, the failure to use the exact language of 38 
C.F.R. § 3.159(b)(1) with respect to this "fourth element" 
was harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard, supra.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board has obtained the veteran's service medical 
records.  Additionally, as noted above, the RO contacted him 
by July 2001, November 2003, March 2004, June 2004, and July 
2004 correspondences and asked him to identify all medical 
evidence of treatment for a skin disorder.  The RO has 
obtained all identified evidence.  Moreover, as noted above, 
the veteran's representative has recently informed the Board 
that there is no further evidence to submit. 

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA examination 
in October 2001.  The veteran also sought treatment from the 
North Texas and Bonham VA Medical Centers.  Finally, the 
Board notes that a second VA examination was scheduled for 
the veteran for December 2004.  He failed to appear for the 
examination.  A March 2005 correspondence requested that he 
contacted the RO to reschedule to reschedule the examination; 
however, he has not responded.  The Board finds that the 
relevant medical evidence of record, to include a February 
2001 separation examination, the October 2001 VA examination, 
and February 2002 VA examination, provides sufficient 
findings upon which to determine whether service connection 
for a skin disorder is warranted.  In light of the veteran's 
failure to report to the most recent scheduled examination, 
and his failure to contact the RO in order to reschedule, 
there is no duty to provide another examination or medical 
opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from July 1993 to February 
2001.  He alleges that he acquired a skin condition while in 
service as a result of wearing a rucksack.

The service medical records reflect that in March 1994, the 
veteran complained of a sudden onset of itching, blisters, 
and swollen feet.  The clinician noted red papules on the 
veteran's arms, legs, and forehead.  There was no pain on 
palpation.  The clinician diagnosed the veteran with contact 
dermatitis and Immerson foot.  He was prescribed Benadryl, 
hydrocortisone cream, and calamine lotion.  There are no 
further records regarding this skin condition.

The service medical records also reflect that in August 1999, 
the veteran sought treatment for a skin infection caused by 
bugs that he found on his body.  The clinician noted that 
body lice were seen on microscopic examination.  He also 
noted multiple open sores covering the veteran's entire body 
that were described as multiple, erythematous papules.  The 
clinician diagnosed the veteran with a body louse 
infestation.  The veteran bleached his room and thoroughly 
cleaned his bedding with positive results (no lice found 
after cleaning).  Two days after the veteran originally 
sought treatment, his wounds were healing and scabbing.  The 
clinician noted that the veteran was recovering and he 
prescribed NIX cream and Benadryl.  There are no further 
records regarding this condition.  

The veteran's October 2000 separation examination, which 
included a thorough examination of the veteran's skin, was 
normal.  

The veteran was examined at the North Texas VA Medical Center 
in April 2001 due to complaints of back pain.  Examination of 
the skin showed "No lesions, rashes or bruises."

The veteran underwent a post service VA examination in 
October 2001.  The clinician noted, "some pimples, only six 
or eight of which remain" on the veteran's back and 
shoulders.  The clinician described them as small and only 
representing an annoyance.  He further stated that the 
veteran attributed them to the straps of his rucksack (which 
is necessary for Special Forces Troops and paratroopers).  
The clinician's impression was "persistent pimples, back of 
both shoulders, secondary to 'rucksack' straps.  This problem 
does not represent a disability.  It is an annoyance."

The veteran was examined at the North Texas VA Medical Center 
again in February 2002 after the veteran complained of pain 
in his back and shoulders.  An examination of the skin showed 
that it was "soft, no rash."

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service medical records reflect two episodes of skin 
lesions.  Specifically, in March 1994, a clinician noted that 
the veteran had red papules on his arms, legs, and forehead.  
The diagnosis was contact dermatitis and treatment included 
Benadryl, hydrocortisone cream, and calamine lotion.  There 
is no indication in the record of any follow-up examination 
or continued problems, to include on a report of an October 
2000 service retention examination.    

The second instance occurred in August 1999, and though the 
clinician noted multiple open sores covering the veteran's 
entire body, the sores were attributed to a body lice 
infestation.  The service medical record indicates that the 
veteran's bedding was cleaned, the body lice were taken care 
of and his sores were recovering within a couple of days.  
There is no indication in the record of any follow-up 
examination or continued problems, , to include on a report 
of an October 2000 service retention examination.        

The veteran's October 2000 service retention examination 
included a normal clinical evaluation of the skin..  

The veteran contends that he currently suffers from a skin 
disorder that was caused by the straps of his rucksack.  The 
Board notes that the first in-service skin problem was not 
attributed to rucksack straps by either the VA clinician or 
the veteran himself.  To the contrary, the skin disorder was 
confined to the veteran's arms, back, and forehead and it 
resolved with treatment as evidenced by subsequent 
examinations.  The second instance of a skin disorder was 
also not attributed to rucksack straps; rather, the diffuse 
skin lesions were attributed to an infestation of body lice, 
and it is evident that this skin condition resolved as well 
with treatment. 

The Board acknowledges that at the veteran's October 2001 
examination, the clinician noted six to eight pimples on the 
back of the veteran's shoulders.  The veteran told the 
clinician that they dated back to his time in service and 
were attributable to rucksack straps.  The clinician's 
impression then was that the veteran had persistent pimples 
"secondary to 'rucksack' straps."  However, when the 
veteran was seen in February 2002, it was clinically noted 
that the skin in the back and shoulder region was normal.  

The veteran's representative has argued in a May 2004 
informal hearing presentation that the veteran's condition is 
chronic in that he has suffered from it for eight years.  The 
representative accurately points out that a nexus between 
military service and a current disability can be satisfied by 
evidence of continuity and symptomatology and lay evidence of 
a nexus between the present disability and post service 
symptomatology.  However, the Board finds that there is no 
continuity of symptoms.  In March 1994, the veteran suffered 
from red papules confined to the arms, legs, and forehead (as 
opposed to the back of the shoulders as seen in October 
2001).  In August 1999, the veteran suffered from a body 
louse infestation.  In October 2000, April 2001, and February 
2002, the veteran's skin was normal.

The Board finds that the instances of a skin condition noted 
in service were acute and transitory in nature, and resolved 
without residuals.  The post service evidence of a skin 
condition is limited to a single instance of six to eight 
pimples present in October 2001, and a subsequent examination 
of that area of the skin was normal.  Central to any claim 
for service connection is a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The last examination failed to disclose a skin 
disease and the veteran failed to report for a subsequent 
examination scheduled in conjunction with his current claim.  
Under these circumstances, the Board finds that the 
preponderance of the evidence is against a nexus between a 
claimed current skin disease and any incident of or finding 
recorded during service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a skin disorder must be 
denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a chronic skin disorder 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


